Citation Nr: 1035599	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
February 18, 2010, and to an initial rating higher than 10 
percent beginning February 18, 2010, for residuals of a skin 
disability of the chin.  

2.  Entitlement to an initial compensable evaluation for 
tendinitis of the right knee.  

3.  Entitlement to an initial compensable evaluation for 
tendinitis of the left knee.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1987 to May 2004.  

This appeal came before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO), which inter alia granted service connection for residuals 
of a skin disability of the chin and tendinitis of the bilateral 
knees; and assigned a noncompensable evaluation to each.  The 
Veteran appealed the assigned evaluations.  

In April 2009, the Board remanded the case to the RO in order to 
afford the Veteran a personal hearing.  In July 2009, he appeared 
at the RO and testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  

In an April 2010 rating decision, the RO granted a 10 percent 
rating for residuals of a skin disability of the chin, effective 
February 18, 2010.  The Veteran continued his appeal for a higher 
initial rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was remanded again in January 2010.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).




FINDINGS OF FACT

1.  Prior to and beginning February 18, 2010, the residuals of a 
skin disability of the chin are manifested by scarring that is 
superficial, stable, nonadherent, nontender on objective 
demonstration, causes no limitation of motion or function, and 
has decreased sensation in a very small area (.5 cm.); the skin 
disability involves less than 5 percent of the total body surface 
area and 5 percent of the exposed area, and is marked by 
recurrent swelling at least once annually, requiring oral 
antibiotics for variable durations of 10 days up to two months.

2.  The Veteran's right knee tendinitis is manifested by 
tenderness at the tibial tubercle and range of motion of 0 
degrees of extension and 130 degrees of flexion, without 
objective evidence of additional motion loss due to pain; there 
are no findings of instability, recurrent subluxation, or X-ray 
evidence of arthritis.  

3.  The Veteran's left knee tendinitis is manifested by 
tenderness at the tibial tubercle and range of motion of 0 
degrees of extension and 130 degrees of flexion, without 
objective evidence of additional motion loss due to pain; there 
are no findings of instability, recurrent subluxation, or X-ray 
evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, 
for the period prior to February 18, 2010, for residuals of a 
skin disability of the chin have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7800-7806, 7820 (2009).

2.  The criteria for an initial rating higher than 10 percent, 
for the period beginning February 18, 2010, for residuals of a 
skin disability of the chin have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7800-7806, 7820 (2009).

3.  The criteria for an initial compensable rating for right knee 
tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2009).

4.  The criteria for an initial compensable rating for left knee 
tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO provided the Veteran with content-complying 
VCAA notice on the underlying claims of service connection by 
letter dated in July 2004.  Where, as here, service connection 
has been granted and an initial disability rating has been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  Furthermore, 
once a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claims for a higher rating.  
Dingess, 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The 
RO has obtained service treatment records and VA records.   The 
Veteran has submitted various private records, such as those from 
Baptist Memorial Hospital and Dr. J.T.  He has not identified any 
additionally available evidence for consideration in his appeal.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The Veteran 
was afforded VA examinations in October 2004 and November 2004 on 
the underlying claims for service connection, and in February 
2010, to determine the current nature and severity of the 
disabilities at issue.

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.

II.  Principles for Evaluating Disabilities

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.



III.  Criteria, Background, and Analysis

A. Skin Disability

Legal Criteria and Factual Background

A December 2004 RO decision granted service connection for 
residuals of a skin disability of the chin and assigned a 
noncompensable disability rating effective May 15, 2004 under 
Diagnostic Code 7800.  An April 2010 RO decision granted a 10 
percent rating for the disability effective February 18, 2010 
under Diagnostic Code 7806.

Diagnostic Code 7800 provides ratings for disfigurement of the 
head, face, or neck.  Note (1) to Diagnostic Code 7800 provides 
that the 8 characteristics of disfigurement, for purposes of 
rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) 
in length.
Scar is at least one-quarter inch (0.6 cm.) 
wide at the widest part.
Surface contour of scar is elevated or 
depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. 
cm.).
Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling. 

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.  
 
Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period, is rated 60 percent disabling.  38 
C.F.R. § 4.118. 

The criteria for evaluating the residuals of a skin disability of 
the chin, under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 
were revised effective October 23, 2008.  They were specifically 
limited to claims filed on or after October 23, 2008.  Here, the 
Veteran's initial claim (from which the initial rating action 
stems) for service connection was received in June 2004.  
Accordingly, the revised schedular rating criteria are not 
applicable in this case and those in effect prior to October 23, 
2008 must be applied.

Diagnostic Code provides that infections of the skin not listed 
elsewhere (including bacterial, fungal, viral, treponemal and 
parasitic diseases) are to be rated as disfigurement of the head, 
face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Code 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118.

The criteria for evaluating injury to cranial nerves are found in 
38 C.F.R. § 4.124a.  Regarding nerves not involving organs of 
special sense, that is, the fifth (trigeminal), seventh (facial), 
ninth (glossopharyngeal), tenth (pneumogastric, vagus), eleventh 
(spinal accessory, external branch), and twelfth (hypoglossal) 
nerves, cranial nerves are evaluated as moderate incomplete 
paralysis, severe incomplete analysis, and complere paralysis.  
Moderate incomplete paralysis is rated as 10 percent disabling.  
38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8207, 8209, 8211, 
8212.  

In this case, private treatment records dated in June 2004 
reflect that the Veteran was assessed with a staph infection, 
mid-chin, with an infected cyst, as well as epidermal cysts, 
right and left chin.  The Veteran had some temporary numbness of 
a small one quarter inch area of the chin, which was very likely 
to resolve completely with time.  

The Veteran underwent a VA examination in November 2004.  He 
reported a slight swelling in the chin with a hyperactive 
vascular response to rubbing and an anesthetic feeling on the 
middle of his chin.  Upon physical examination, there was a 
slightly erythematous color with bogginess of the anterior chin.  
There was no primary lesion.  The Veteran was "anesthetic" and 
the size was about a dime on the anterior chin.  The examiner 
diagnosed a brown recluse spider bite, which has resolved with 
mild residual swelling that is probably going to take some time 
to resolve.  The examiner noted that it covered approximately one 
percent of his body surface area.  The examiner noted that it was 
an acute process not chronic with some secondary changes that 
will resolve.  

Private treatment records from Dr. J.T. reflect that in June 2005 
the Veteran was assessed with a very inflammatory, red, swollen 
area of the mid chin with some crust; the assessment was favor 
MRSA, probably responding to treatment, that is, he would be much 
worse if he were not on the antibiotics.  In August 2006, the 
physician noted that the Veteran had a history of an infectious 
type process of the chin and that he was last treated in June 
2005 with a combination of antibiotics.  The assessment was the 
same as in June 2005.   

The Veteran underwent a VA examination on February 18, 2010.  He 
reported swelling on the chin which reached up to one half a golf 
ball in size.  He stated that the swelling was very painful.  He 
reported associated fever, but no associated weight loss.  He 
stated that the lesion was warm to touch.  He reported a white-
green-yellow drainage with application of hot compresses.  He 
stated that he has received oral antibiotics for variable 
durations, 10 days up to 2 months, which resolved the condition.  
He reported constant dull pain in the chin in between 
recurrences.  He stated that there was an area of about half the 
size of a dime where there was constant numbness, tingling, and 
itching.  He reported shaving every other day to avoid irritating 
the area.  He stated that swelling was intermittent, not 
constant.  He denied the use of steroids or immunosuppressive 
drugs.  He denied use of light therapy, ultraviolet B light, 
psoralen-ultraviolet-light, or electron beam therapy.  He denied 
history of skin cancer.  He reported the incision and drainage 
was done along the cleft in the chin and has healed well, with no 
obvious scar.  He stated that there was a minimal residual scar 
which was not painful, itchy or disfiguring.  He denied skin 
breakdown in the scar itself.  He stated that the recurrence of 
the condition felt disfiguring and embarrassing.  He reported 
working in sales and missing 2 weeks from work over the past 12 
months due to this condition.  He denied periods of bedrest.  

Upon physical examination, there was no recurrence of the 
condition, no swelling in the chin area, and no cellulitis in the 
chin area.  The chin was tender to touch.  There was no warmth, 
drainage, discharge, or erythema.  The area affected was less 
than 5 percent of the total body surface area.  It was estimated 
at 5 percent of the exposed area.  There was a linear scar that 
was barely visible in the chin, one centimeter long and one 
centimeter wide.  The scar was nontender.  There was no 
elevation, depression, discoloration, instability, or skin 
breakdown.  The scar was non-adherent.  There was decreased light 
touch with pinprick sensation in a very small area of the chin, 
about one half centimeter in diameter.  The examiner diagnosed 
recurrent cellulitis of the chin with residuals as described.  

Analysis

After a careful review of the medical records, the Board finds 
that the Veteran's residuals of a skin disability of the chin has 
remained relatively static for the entire period considered in 
this period, as will be discussed in relation to symptom 
manifestations.  Thus, a single evaluation, rather than "staged 
ratings," is found to be appropriate for the entire period from 
the effective date of service connection in May 2004.  

As will be discussed, for the period prior to and beginning 
February 18, 2010, the Veteran's skin disability of the chin 
meets the criteria for a 10 percent rating and no higher.  
Therefore, the Board concludes that a higher rating is in order 
for the period prior to February 18, 2010, but that a rating 
higher than the currently assigned 10 percent is not warranted 
for the period beginning February 18, 2010.  

The objective medical evidence on file does not show that 
residuals of a chin skin disability results in a scar that is 
deep, unstable, painful, or adversely affects any function, for a 
compensable evaluation under Codes 7803-7805.  Rather the VA and 
private medical records show that the residual scarring on the 
chin is superficial, stable, nonadherent, nontender on objective 
demonstration, and causes no limitation of motion or function.  
As noted on the February 2010 VA examination, there was a scar 
that was barely visible, linear, and measuring 1 cm. by 1 cm.  
And while a scar with such measure equates to one of the 
characteristics of disfigurement under Code 7800, warranting a 10 
percent rating under Code 7800, the most predominant disability 
of the Veteran's service-connected chin skin disability is the 
recurrent skin infections, requiring antibiotics.  The skin 
infections have been diagnosed as cellulitis and MRSA.  

Considering Code 7820 which states that skin infections are 
evaluated under the predominant disability, it is therefore more 
appropriate to rate the Veteran's disability under Code 7806.  
Under this code, the skin disability meets the criteria for a 10 
percent rating, and no higher.  That is, the skin disability 
involves 5 percent of the exposed area although less than 5 
percent of the total body surface, according to the February 2010 
VA examination.  The skin disability is marked by recurrent 
infection manifested by swelling of the chin.  

Although intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are not required to treat the 
infection, the skin disability does require oral antibiotics for 
variable durations of 10 days up to two months (the Veteran's 
testimony indicating longer lasting flare-ups are not documented 
in the record by treatment reports).  The record does not specify 
the exact duration of the antibiotics, however, and there is not 
objective evidence of treatment for active skin infection on the 
skin in each of the years since service connection was 
established for the disability.  Nevertheless, the evidence tends 
to show that the infection recurs at least once annually, 
requiring antibiotic treatment.  Nonetheless, such a disability 
picture does not meet the criteria for a higher rating, or 30 
percent, under Code 7806, which requires 20 to 40 percent of the 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more.  

Further, separate ratings for chin scar under Code 7800 and a 
skin condition of the chin under Code 7806 would not be 
warranted.  The Board may not grant further benefits for the same 
problems in this appeal because it would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability or the same manifestation of a disability, under 
different diagnostic codes is to be avoided); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical 
element in the assignment of separate ratings under diagnostic 
codes is that none of the symptomatology is duplicative or 
overlapping).  

The basis for assigning a 10 percent rating in this case involves 
the size and coverage of the exposed area of the skin disability, 
and such a manifestation is provided for in the criteria of both 
Code 7800 and Code 7806.  Moreover, a separate compensable rating 
for neurological manifestations is not warranted under the 
criteria for evaluating cranial nerve injury.  The finding of 
decreased sensation in a very small area of the chin on VA 
examination in February 2010 equates to a mild injury, in the 
Board's opinion, and does not equate to moderate, incomplete 
paralysis of the facial cranial nerve under Code 8207.  

In sum, the evidence supports a 10 percent rating for the 
Veteran's skin condition affecting his chin since service 
connection for the disability was established, and the criteria 
for a higher rating are not met.  



B.  Knees

Legal Criteria and Analysis

A December 2004 RO decision granted service connection for 
tendonitis of the right and left knees and assigned a 
noncompensable rating for each knee, effective in May 2004 under 
Diagnostic Codes 5099-5024.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  When a disability is not 
specifically listed, the Diagnostic Code will be "built up," 
meaning that the first 2 digits will be selected from that part 
of the schedule most closely identifying the part of the body 
involved, and the last 2 digits will be "99."  38 C.F.R. § 
4.27.  

Under Diagnostic Code 5024, for tenosynovitis, the disability 
shall be rated based on limitation of motion of the affected 
part, as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2009).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  The criteria for limitation of motion of the knee 
are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2009).

Normal (full) range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee warrants a zero percent rating 
when flexion is limited to 60 degrees; a 10 percent rating when 
limited to 45 degrees; a 20 percent when limited to 30 degrees; 
and a 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and a 50 
percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, to 
include recurrent subluxation or lateral instability:  30 percent 
for severe, 20 percent for moderate, and 10 percent for slight.  

The Veteran underwent a VA examination in October 2004.  He 
reported intermittent bilateral knee pain, which worsened with 
running and stairs.  He denied locking or giving way.  He denied 
functional loss.  He denied any surgery or medication for 
discomfort.  He denied any lost time from work due to the knee 
condition.  Upon physical examination, there was tenderness at 
the anterior tibial tubercles, bilaterally.  There was an 
approximately 2 cm. by 2 cm. raised bony prominence over the 
anterior tibial tubercle.  The Veteran had full range of motion 
of the knee joints.  No edema, effusion, or deformity was noted.  
Ligaments appeared intact and gait was unimpaired.  X-rays of 
both knees were normal.  The examiner diagnosed Osgood Schlatters 
disease, bilateral.  The examiner commented that the knee 
disability had not affected the Veteran's occupation or his daily 
activities.  Range of motion values were normal, and the Veteran 
had no pain with motion of the joint.  He only had tenderness on 
palpation of the anterior tibial tubercles.  The Veteran also 
denied flare-ups, and he had no instabilities.  

The Veteran underwent another VA examination in February 2010.  
He reported that daily knee pain was 7 out of 10.  He stated that 
he could walk for about 15 minutes, up to one to two blocks at a 
time.  He reported flare-ups of the right knee on a monthly 
basis, which was associated with prolonged standing, walking, or 
climbing.  He reported flare-ups of the left knee on a monthly 
basis, which occurred with prolonged standing and driving.  He 
denied any previous surgery for his knees.  He denied that the 
knee disabilities had any effect on daily activities but that it 
did affect his ability to do his job.  

Upon physical examination, knee range of motion of both knees was 
from zero to 130 degrees without any pain.  The knees were tender 
to palpation around the tibial tubercle.  The Veteran had a 
negative Lachman's test and a negative posterior drawer test.  He 
had no varus or valgus instability on examination.  He had no 
patellar grind.  Flexion and extension of his knees three times 
elicited pain around his tibial tubercle.  X-ray findings 
revealed no fracture or dislocation with no degenerative changes.  
The examiner diagnosed chronic right and left knee pain.  The 
examiner noted that, in consideration of DeLuca, the Veteran had 
pain with range of motion, although there was no limitation of 
range of motion.  The examiner stated that the bilateral knee 
pain with range of motion could conceivably limit the Veteran's 
function, but the loss of function could not be measured 
objectively.  

Outpatient records in the file are few and do not reflect any 
pertinent knee findings that are inconsistent with those related 
on the VA examination reports.  

In the instant case, the Board finds that in regard to each knee 
the evidence of record does not demonstrate the degree of 
disability for which an initial compensable rating is warranted.  
In this regard, the range of motion of each knee, as shown on the 
VA examinations, does not support a compensable rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261.  As set 
forth above, a 10 percent rating under Diagnostic Code 5260 
requires that flexion be limited to 45 degrees.  A 10 percent 
rating under Diagnostic Code 5261 requires that extension be 
limited to 10 degrees.  Upon the Veteran's February 2010 VA 
examination, range of motion of each knee was from 0 degrees of 
extension to 130 degrees of flexion without any pain.  The range 
of motion findings at the time of the 2004 VA examination were 
normal, without pain.  Therefore, based on the rating criteria, a 
compensable rating for each knee under either or both Diagnostic 
Codes 5260 and 5261 is not supported by the objective evidence.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, relating to functional loss due to pain, weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the record does not indicate that the Veteran has such disabling 
pain or functional impairment resulting from his knee 
disabilities to warrant a compensable rating under the applicable 
limitation-of-motion codes.  The February 2010 VA examiner 
commented specifically in regard to DeLuca considerations, noting 
in that regard that there was pain with range of motion but that 
the pain did not limit his range of motion.  Moreover, the 
examiner stated that while the pain could "conceivably" limit 
the Veteran's function, an objective measure of the loss of 
function was not obtainable.  Thus, there is no objective 
evidence to show that pain on use or during flare-ups results in 
additional functional limitation to the extent that the knee 
limitation of motion would warrant a compensable rating for 
either or both knees under Codes 5260 or 5261.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, a 10 percent rating is not warranted under Diagnostic 
Codes 5003 or 5010, for arthritis with at least some limitation 
of motion but to a degree which would be noncompensable under a 
limitation-of-motion code, as there is no evidence of record 
showing arthritis established by X-rays findings in either of the 
Veteran's knees.  

Other Diagnostic Codes applicable to the Veteran's bilateral knee 
disabilities have also been considered by the Board.  Diagnostic 
Code 5257 is used to rate recurrent subluxation or lateral 
instability.  However, in this case, there is no evidence of 
record showing any findings of instability or subluxation of 
either knee.  On the 2004 VA examination the ligaments were 
intact, and on the February 2010 VA examination, Lachman's and 
posterior drawer tests were negative and there was no varus or 
valgus instability.  Therefore, because the medical evidence does 
not show recurrent subluxation or lateral instability, there is 
no basis for a compensable rating under Diagnostic Code 5257 for 
either knee.

With respect to potential application of other criteria, the 
Board notes that there is no evidence of ankylosis, dislocation 
of the semilunar cartilage, or impairment of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, or 
5262 (2009).

Consequently, in light of the above, the Board finds that there 
is no diagnostic code that provides a basis for assigning a 
higher (compensable) rating for either knee.  Thus, the Board 
concludes that the preponderance of the evidence is against the 
claims for an initial compensable rating for right knee 
tendinitis and left knee tendinitis.  As there is a preponderance 
of evidence against the aforementioned claims, the benefit-of-
the-doubt doctrine does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b).

C.  Extraschedular Consideration

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

A review of the record indicates that, as related in the 2010 VA 
examination reports, the Veteran worked for a security company as 
a manager, in sales.  He felt his chin skin disability was 
disfiguring and embarrassing and indicated that he missed two 
weeks from work secondary to the condition.  He has furnished no 
documentation of the missed work, such as employment statements 
showing leave for medical reasons or statements from his 
physician indicating treatment for his chin that markedly 
interfered with his job.  As to his knees, he indicated that his 
condition affected his ability to do his job, although he did not 
specify in what manner or context and whether he was required to 
miss much if any work on account of it.  There is also no 
evidence of any hospitalization for the service-connected chin 
and knee disabilities, which might reflect marked interference 
with employment.  

In comparing the disability level and symptomatology to the 
Rating Schedule, the degrees of disability with regard to the 
chin skin disability and the knees are contemplated by the Rating 
Schedule, and the assigned schedular ratings are, therefore, 
adequate, and no referral for an extraschedular rating is 
required under 38 C.F.R. § 3.321(b)(1).


								ORDER ON NEXT PAGE


ORDER

An initial rating of 10 percent for residuals of a skin 
disability of the chin, for the period prior to February 18, 
2010, is granted.   

An initial rating higher than 10 percent for residuals of a skin 
disability of the chin, for the period beginning February 18, 
2010, is denied.  

An initial compensable rating for tendinitis of the right knee is 
denied.  

An initial compensable rating for tendinitis of the left knee is 
denied.


____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


